Citation Nr: 1706130	
Decision Date: 03/01/17    Archive Date: 03/16/17

DOCKET NO.  11-09 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

3. Entitlement to service connection for the cause of the Veteran's death.

4. Entitlement to Dependency and Indemnity Compensation (DIC) under the provision of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Colin E. Kemmerly, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel


INTRODUCTION

The Veteran had active duty service from December 1966 to December 1968.  He died in January 2013.  The Appellant is his surviving spouse.  This case comes before the Board of Veterans' Appeals (Board) from a St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO) rating decision in April 2008 and from a Milwaukee, Wisconsin VA RO rating decision in November 2013.  The April 2008 rating decision continued a 50 percent rating for PTSD.  The November 2013 rating decision denied service connection for cause of the Veteran's death and denied entitlement to DIC under 38 U.S.C. § 1318.  The Veteran's claims file is now in the jurisdiction of the Montgomery, Alabama RO.

In November 2016, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.

The Board has jurisdiction over the Veteran's claim for TDIU under Rice v. Shinseki, 22 Vet. App. 447 (2009), which found that were a claimant, or the record, raises the question of unemployability due to the disability for which an increased rating is sought, then part of the increased rating claim is an implied claim for TDIU.  In this case, a January 2010 opinion by a private vocational expert indicated the Veteran was unemployable due to his symptoms of PTSD. 

The issue of entitlement to service connection for cause of the Veteran's death and entitlement to DIC are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. From March 22, 2007, the Veteran's PTSD caused occupational and social impairment with deficiencies in most areas (such as work, school, family relations, judgement, thinking, or mood); however, it did not cause total occupational and social impairment.

2. From April 22, 2009, the Veteran meets the schedular criteria for TDIU and his service-connected disabilities prevent him from engaging in substantially gainful employment consistent with his level of education and occupational experience.


CONCLUSION OF LAW

1. The criteria for a higher 70 percent rating for the Veteran's PTSD are met as of March 22, 2007.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.10, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2016).

2. The criteria for TDIU have been met as of April 22, 2009. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340 , 3.341, 4.16 (2016)




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a). The VCAA applies to the instant claim.  However, inasmuch as the benefit sought (a 70 percent rating for PTSD and TDIU), are being granted, there is no reason to belabor the impact of the VCAA on the matter; any notice defect or duty to assist omission is harmless.

Rating in excess of 50 percent for PTSD

Legal Criteria

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Because the Veteran filed his claim for a rating in excess of 50 percent for his service connected PTSD on December 27, 2007, the Board will evaluate medical evidence from one year prior beginning December 27, 2006.  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran's PTSD is currently as rated as 50 percent under the General Rating Formula for Mental Disorders.  A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity.  This may be due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is occupational and social impairment, with deficiencies in most areas (such as work, school, family relations, judgment, thinking, or mood).  This may be due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted for total occupational and social impairment.  This may be due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The list of symptoms in the General Formula is not intended to constitute an exhaustive list, but provides examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  However, a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration. Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  Furthermore, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

Also under consideration are the Global Assessment of Functioning (GAF) scores that have been assigned.  The GAF scale is "a hypothetical continuum of mental health illness" based on the degree of a patient's "psychological, social, and occupational functioning." DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 34 (4th ed. text revision, 2000) (hereinafter DSM IV-TR). 

A GAF score between 31 and 40 (out of 100) denotes symptoms that can include "major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood." DSM IV-TR at 34.

A GAF score between 41 and 50 (out of 100) denotes: "Serious symptoms . . . OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)." DSM IV-TR at 34.

A GAF score between 51 and 60 (out of 100) denotes: "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)." DSM IV-TR at 34.

Factual Background

In a March 2007 VA psychiatry outpatient treatment note, the Veteran reported not being able to sleep without sleeping pills and that when he does sleep he dreams about combat.  He reported having some flashbacks and that he tries to avoid things that remind him about Vietnam.  He is able to enjoy himself, but he does not like to socialize.  He indicated that he loses his temper easily, his concentration is down, he is easily startled, but he is not hypervigilant.  He reported his mood is down some and his self-esteem is up and down.  On mental status examination, he appeared neatly dressed and groomed; his behavior was pleasant and cooperative with the examiner; he was alert and oriented to person, time, place, and situation; his speech was normal; his affect was appropriate; and his thought process was logical and goal directed.  The Veteran denied having any suicidal or homicidal ideation, delusions, ideas of references, preoccupations, obsessions or compulsions, or hallucinations.  GAF score was 50.  

In a June 2007 VA psychology consultation report,  the Veteran reported that he has been coping fairly well but continued having problems sleeping and irritable mood.  He indicated that he continues to socially isolate himself and reports problems with his anger, being easily startled, and hypervigilant.  He reported having more flashbacks and dreams about combat since the Iraq war started.  On mental status examination the Veteran appeared alert and oriented and fairly well groomed.  His affect is constricted and he described his mood as "irritable/depressed." He denied any current suicidal or homicidal ideas, substance abuse, or the need for hospitalization.  GAF score was 50.

In a September 2007 VA psychiatry outpatient treatment note, the Veteran reported having intrusive thoughts, having nightmares off and on, but not having flashbacks.  He reported feeling sad and sweating in nightmares when exposed to triggers.  He described that he had efforts to avoid thoughts, feelings or conversations about his stressor event, and efforts to avoid people, places, or events that remind him of the stressor event.  The Veteran also reported poor concentration, hypervigilance and an exaggerated startled response.  On mental status examination the Veteran appeared alert and oriented and fairly well groomed.  His affect is constricted and he described his mood as "irritable/depressed." He denied any current suicidal or homicidal ideas, substance abuse, or the need for hospitalization.  GAF score was 50.

In a November 2007 VA psychology treatment note, the Veteran reported that he has been coping fairly well but continued having problems sleeping and a depressed anxious mood.  He reported frequent intrusive thoughts and dreams about combat.  On mental status examination the Veteran appeared alert and oriented and fairly well groomed.  He denied any current suicidal or homicidal ideas, substance abuse, or the need for hospitalization.  GAF score was 50.

On February 2008 VA PTSD examination, the Veteran reported continuing to have problems with poor sleep and feeling depressed.  He reported dreaming about Vietnam and having flashbacks during the day precipitated when seeing any news concerning the current war.  He described that he lives in a community with a fairly significant population of Vietnamese, and he becomes upset whenever he sees them.  He acknowledged having thoughts of harming them but denies any specific intent.  He described himself as being very isolated and only having one friend.  He also described himself being hypervigilant and having an exaggerated startled response.  The Veteran also reported fleeting suicidal ideations at time, but noted he would not do so because of his relationship with his grandson.  The examiner noted his poor concentration was evident at times during the interview.  The examiner also noted that the Veteran reported for his appointment three hours late.  On mental status examination, the Veteran appeared alert and he adequately tracked conversation.  His concentration was mildly impaired, and he was oriented to person, place, time, and situation.  He reported his mood as "up and down," affect was blunted, and memory functions were grossly intact.  GAF score was 50.  

In an April 2008 VA psychiatry outpatient treatment note, the Veteran reported intrusive thoughts, nightmares, and flashbacks.  He reported feeling weak, crying, and waking up sweating when exposed to triggers.  He described that he had efforts to avoid thoughts, feelings or conversations about his stressor event, and efforts to avoid people, places, or events that remind him of the stressor event.  He reported an inability to recall details of the trauma; a somewhat diminished interest in activities; socially isolating himself from others because he likes to be alone; a lost ability to feel certain emotions; and a changed perspective on how he feels about the future.  The Veteran also reported poor concentration, hypervigilance and an exaggerated startled response.  On mental status examination the Veteran appeared alert and oriented and fairly well groomed.  He described his mood as "appropriate but had a bad day today."  He denied any current suicidal or homicidal ideas, substance abuse, or the need for hospitalization.  GAF score was 50.

In a May 2008 VA psychology treatment note, the Veteran reported that he has not been coping well, continuing to have problems sleeping with a depressed/irritable mood, and continues to socially isolate himself.  He reported intrusive thoughts and dreams about combat.  On mental status examination, the Veteran appeared alert, oriented and fairly well groomed.  His mood was described as "depressed/irritable."  He denied any current suicidal or homicidal ideas, substance abuse, or the need for hospitalization.  

In an August 2008 VA psychology treatment note, the Veteran reported that he has been coping well, but continues to have problems sleeping with a depressed/irritable mood, and continues to socially isolate himself.  He reported intrusive thoughts and dreams about combat.  On mental status examination, the Veteran appeared alert, oriented and fairly well groomed.  His affect is constricted and he describes his mood as "depressed."  He denied any current suicidal or homicidal ideas, substance abuse, or the need for hospitalization.  GAF score was 50.

In a September 2008 VA psychiatry outpatient treatment note, the Veteran reported having intrusive thoughts, some nightmares but not as much, and rarely having flashbacks.  He reported feeling hostile when exposed to triggers.  He described that he had efforts to avoid thoughts, feelings or conversations about his stressor event, and efforts to avoid people, places, or events that remind him of the stressor event.  He reported an inability to recall details of the trauma; "not bad" diminished interest in activities; socially isolating himself from others; and a somewhat changed perspective on how he feels about the future.  The Veteran also reported poor concentration, hypervigilance and an exaggerated startled response.  On mental status examination the Veteran appeared alert and oriented and fairly well groomed.  His mood was described as "appropriate/great."  He denied any current suicidal or homicidal ideas, substance abuse, or the need for hospitalization.  GAF score was 50.

In a March 2009 VA psychiatry outpatient treatment note, the Veteran reported sometimes having repeated disturbing memories, thoughts or images.  He reported having few nightmares, and having flashbacks "sometimes out of the blue.  He reported having an emotional response when exposed to triggers.  He described that he had efforts to avoid thoughts, feelings or conversations about his stressor event, and efforts to avoid people, places, or events that remind him of the stressor event.  He reported feeling isolated, distant or cut off from others, which he described as on purpose.  On mental status examination the Veteran appeared alert and oriented and fairly well groomed.  His affect and mood was described as "appropriate/good."  He denied any current suicidal or homicidal ideas, substance abuse, or the need for hospitalization.  GAF score was 50.

In an April 2009 mental residual functional capacity questionnaire the Veteran's treating VA psychiatrist opined that the Veteran's PTSD had a mild restriction of activities of daily living; a marked degree of difficulty in maintaining social functioning; frequent deficiencies of concentration, persistence or pace resulting in failure to complete tasks in a timely and appropriate manner;  and repeated episodes of decomposition in work  or work-like setting which cause the individual to withdraw from that situation or to experience exacerbation of signs and symptoms for a period lasting at least 2 weeks.  Based on his evaluation of the Veteran's mental status, he opined the Veteran had a moderate impaired ability to understand, carry out, and remember instructions; marked impaired ability to respond appropriately to supervision; marked impaired ability to respond appropriately to co-workers; marked impaired ability to respond to customary work pressures;  suspected impairment of the ability to perform simple tasks; suspected impairment of the ability to perform repetitive tasks; and a moderate impaired ability to complete work related activities in a normal workday or workweek.

In a September 2009 VA psychiatry outpatient treatment note, the Veteran reported having repeated disturbing memories, thoughts or images, nightmares, and flashbacks.  He reported having a down emotional response and night sweating when exposed to triggers.  He described that he had efforts to avoid thoughts, feelings or conversations about his stressor event, and efforts to avoid people, places, or events that remind him of the stressor event.  He reported an inability to recall details of his trauma, sometimes losing interest in things he used to enjoy, feeling isolated, distant or cut off from others.  He also described "so-so" sleep disturbances, feeling somewhat irritable and decreased concentration.  On mental status examination the Veteran neatly dressed and groomed.  His affect and mood was described as "appropriate/good."  He reported sometimes being paranoid, and having mild anxiety.  He denied any current suicidal or homicidal ideas, substance abuse, or the need for hospitalization.  GAF score was 50.

In a March 2010 VA psychiatry outpatient treatment note, the Veteran reported having repeated disturbing memories, thoughts or images, nightmares, and sometimes having flashbacks.  He has a sad emotional response when exposed to triggers and becomes weak and sweats.  He described that he had efforts to avoid thoughts, feelings or conversations about his stressor event, and efforts to avoid people, places, or events that remind him of the stressor event.  He reported an inability to recall details of his trauma, sometimes losing interest in things he used to enjoy, feeling isolated, distant or cut off from others on purpose.  His sleep disturbance is good with medication.  He feels irritable, has poor concentration, and is easily startled, but is not hypervigilant.  On mental status examination the Veteran appeared alert and oriented and fairly well groomed.  His mood was described as "appropriate/great."  He denied any current suicidal or homicidal ideas, delusions, preoccupations, hallucinations, substance abuse, or the need for hospitalization.  GAF score was 50.

On March 2011 VA PTSD examination, the Veteran reported having stopped his psychotropic medication while he is being treated for prostate cancer.  He also reported that he retired as being a security guard and welder in May 2008.  The Veteran appeared to be clean and casually dressed; his speech was spontaneous, clear, and coherent.  He described his mood as "sort of shaky since" he was diagnosed with cancer.  His attention was intact, with unremarkable thought process.  He denied having delusions, hallucinations, panic attacks, homicidal thoughts, suicidal thoughts, episodes of violence, and panic attacks.  The Veteran's remote and immediate memory was normal, but his recent memory was mildly impaired.  The Veteran reported having recurrent and intrusive distressing recollections of his stressor event; recurrent distressing dreams of the event; having an intense psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event; and physiological distress at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event.  The Veteran made efforts to avoid thoughts, feelings, conversations associated with the trauma, and efforts to avoid activities, places, or people that arose recollections of his trauma.  He also had a markedly diminished interest or participation in significant activities.  The Veteran reported having difficulty falling or staying asleep; irritability or outbursts of anger, difficulty concentration, hypervigilance, and exaggerated startle response.  The Veteran described that he has nervousness and anxiety, he doesn't like to be in a crowd, and when he hears gun shots during hunting season he has flashbacks.  GAF score was 52.  The examiner opined that the Veteran's PTSD symptoms did not cause total occupational and social impairment, and there are no deficiencies in the areas of judgement, thinking, family relations, work, mood or school.  The examiner reasoned that the "Veteran's reports that his problems with concentration and becoming anxious around people and his health problems led to unemployability.  His thoughts are logical and goal-directed with no evidence of formal thought disorder.  His judgement is not impaired.  He does appear to have mild problems with immediate and short-term memory and may lack motivation.  Veteran's re-experiencing symptoms and problems with concentration, irritability, anxiety, and problems sleeping would likely result in reduced reliability and productivity.  However, these impairments are not so severe that he would be incapable of engaging in physical or sedentary work solely due to symptoms of PTSD."

In a June 2011 VA psychiatry treatment note, the Veteran reported that his depression is "up and down," his mood is "even keel" and his sleep is "up and down."  He reports nightmares every once and a while and denies suicidal ideation.  He also reported sometimes hearing the voices of people with whom he served with in Vietnam.  His concentration is "not good."  On mental status examination the Veteran appeared casually dressed with adequate hygiene.  He was calm, cooperative, and made good eye contact.  His speech was at a normal rate, rhythm, and volume.  His mood was described as "even keel," and his affect was mostly euthymic.  He denied any current suicidal or homicidal ideas, substance abuse, or the need for hospitalization.  GAF score was 50.

At the November 2016 videoconference hearing, the Veteran's widow testified that she first met the Veteran in 1970, two years after separation from service, and that his PTSD symptoms got worse overtime.  She testified that the Veteran could not stand family functions and if he came at all he would vanish.  She described that he was teased, "he would go off big time." She testified that he would have nightmares, jumping up sweating.  She also testified that he did not like public places.  

Analysis

Based on a review of the record, the Board concludes that the Veteran meets the criteria for a higher evaluation of 70 percent (but not greater) for his PTSD, beginning March 22, 2007, the date of the VA psychiatric outpatient treatment note.

The March 2007 VA psychiatry outpatient treatment note demonstrates the Veteran had deficiencies in the areas of family relations, judgement, thinking and mood.  Deficiencies were demonstrated in the area of family relations because the Veteran indicated he did not like to socialize.  Deficiencies were demonstrated in the areas of judgment and thinking because the Veteran had trouble sleeping, nightmares, flashbacks, loses his temper easily, is easily startled, and trouble concentrating.  Deficiencies were demonstrated in the area of mood because the Veteran reported his mood was down some and his self-esteem was up and down.  The treating psychiatrist also assigned a GAF score of 50, which indicates serious symptoms or a serious impairment in social, occupational, or school functioning.  A GAF score of 50 was consistent throughout treatment.  These are the type of deficiencies, indeed the specific ones, the Court has identified as supporting a 70 percent rating.  See Bowling v. Principi, 15 Vet. App. 1, 11 (2001).

Furthermore, although the evidence in this case does not establish active deficiencies in the areas of work and school because the Veteran was not attending school during the period on appeal and the Veteran retired during the period on appeal, the regulation requires deficiencies in most of the areas listed (not deficiencies in all listed areas).

An even higher rating of 100 percent is not warranted, however, because the evidence does not reflect that the Veteran has any PTSD symptoms that demonstrate total occupational and social impairment on account of his PTSD, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations, grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation as to time or place; and memory loss for names of close relatives, own occupation, or own name.

The Board therefore finds that the Veteran's PTSD is best evaluated as 70-percent disabling, but not higher, as of March 22, 2007.  The Board has considered whether there is any other schedular basis for granting an even higher rating, other than was discussed above, but has found none.  

In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is inapplicable, other than to the extent of allowing an increase in the rating from the 50 to the 70 percent level, because otherwise the preponderance of the evidence is against a higher rating.  38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 4.3, 4.7, 4.21.

As to extraschedular consideration, because the symptoms listed in the Rating Schedule are merely examples of the type, severity, frequency, and duration, of symptoms that would justify a particular rating, it follows that all the Veteran's PTSD symptoms are encompassed by the schedular criteria (as explained above).  See Vazquez-Claudio, 713 F.3d at 112; Mauerhan, 16 Vet. App. at 436.  Therefore, the schedular criteria are not inadequate and extraschedular referral is not warranted.  See 38 C.F.R. § 3.321 (b); Thun v. Peake, 22 Vet. App. 111 (2008).

TDIU

VA will grant a total rating for compensation purposes based on individual unemployability when the evidence shows that by reason of service-connected disability, or combination of disabilities, the veteran is precluded from obtaining or maintaining substantially gainful employment consistent with his or her education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; see Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014) (holding that TDIU is assigned based on the collective impact of service-connected disabilities).

A TDIU rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability rated 60 percent or more or, if there are two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340 , 3.341, 4.16(a). 

As an initial matter, the Board notes that the Veteran was service connected for prostate cancer, evaluated at 100 percent, effective June 7, 2010.  As such, the Board finds the issue of entitlement to TDIU after June 7, 2010 is moot.  See Locklear v. 24 Vet. App. 311, 314 fn. 2 (2011) (noting that because the Veteran was awarded a 100 percent schedular disability rating effective from May 20, 1990, entitlement to TDIU since that date effectively was mooted); Herlehy v. Principi, 15 Vet. App. 33, 35 (2001)(finding request for TDIU post-July 1989 moot where 100 percent schedular rating was awarded in July 1989).

Prior to June 7, 2010, service connection has been established for PTSD, rated 70 percent (pursuant to the above decision), from March 22, 2007; residuals of a shell fragment wound, left leg, rated 10 percent from December 6, 1968; tender scar from a residual of a shell fragment wound, left leg, rated 10 percent from September 25, 1992; and erectile dysfunction, rated noncompensable (0 perecent) from March 4, 2011.   As the Veteran has a single service-connected disability rated at 70 percent, the schedular rating requirement for a TDIU rating in 38 C.F.R. § 4.16 (a) is met prior to June 7, 2010. 

The analysis proceeds to assessing whether the Veteran's service-connected disabilities preclude his participation in substantially gainful employment consistent with his education and work experience.  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356   (1991).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16 (b).

In an October 2011 response to a request for employment information, the Veteran's last employer reported the Veteran worked as a security guard from November 2007 to June 2009 and voluntarily quit.    

On March 2011 VA PTSD examination, the Veteran reported he was currently unemployed, having retired from his security guard job in May 2008.  

In a January 2010 letter to the Veteran's attorney, a private vocational expert and licensed counselor opined that based on the April 2009 mental residual function capacity questionnaire the Veteran was unemployable based on his symptoms of PTSD.  The Veteran's VA psychiatrist noted on the April 2009 questionnaire that 
based on his evaluation of the Veteran's mental status, the Veteran had a moderate impaired ability to understand, carry out, and remember instructions; marked impaired ability to respond appropriately to supervision; marked impaired ability to respond appropriately to co-workers; marked impaired ability to respond to customary work pressures;  suspected impairment of the ability to perform simple tasks; suspected impairment of the ability to perform repetitive tasks; and a moderate impaired ability to complete work related activities in a normal workday or workweek.  The private counselor further opined that based on this opinion, the Veteran "would not be able to maintain any type of gainful employment in the national economy."

Based on the evidence of record, the Board finds that the evidence as to when the Veteran's last date of employment is at least in equipoise.  As such, in providing the benefit of the doubt, the Board will consider the earlier May 2008 as his last date of employment.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

Accordingly, the preponderance of the evidence demonstrates that after April 22, 2009, the date of the April 2009 mental residual functional capacity questionnaire, the Veteran was not gainfully employed, and was precluded from securing and following gainful employment due to his service-connected disabilities.

The Board acknowledges that the RO has not yet reviewed the Veteran's TDIU claim.  However, as the Board is able to grant TDIU (which is a full grant of that benefit), there is no prejudice to the Veteran by the Board's undertaking appellate review of this issue pursuant to Rice.  No purpose would be served by sending the TDIU issue to the RO for initial adjudication.





ORDER

An increased rating of 70 percent (but no higher) for PTSD is granted from March 22, 2007, subject to the regulations governing payment of monetary awards.

A TDIU rating is granted, from April 22, 2009, subject to the regulations governing payment of monetary awards.


REMAND

Regarding the Appellant's claims for service connection for the cause of the Veteran's death and entitlement to DIC, although the Board sincerely regrets the additional delay, a remand is necessary to ensure that there is a complete and accurate record upon which to decide the Appellant's claim so that every possible consideration is afforded.

It appears that pertinent private treatment records are outstanding.  On January 21, 2013, the Veteran was admitted to Providence Hospital in Mobile, Alabama via the emergency room.  A January 23, 2013 VA hospital record indicates the Veteran was admitted at Providence Hospital for an acute central nervous system hemorrhaging and a stroke.  The Veteran's death certificate indicated he died on January [redacted], 2013 at Providence Hospital, with the cause of death as cardiopulmonary respiratory arrest.  The records of private treatment at Providence Hospital are not associated with the record, and do not appear to have been sought.  As they are likely to contain pertinent information, they should be obtained.  

The Board also finds that the October 2016 and December 2016 VA medical opinions are inadequate.  The October 2016 examiner opined that the Veteran's service connected disabilities or the medications used to treat these conditions less likely as not caused or substantially contributed to the Veteran's death.  He reasoned that "none of the Veteran's service connected conditions nor any of their treatments affected his vital organs.  The prostate cancer had the potential to affect vital organs but there is no evidence that it spread.  It appears that the Veteran died from complications related to a cerebral vascular accident.  There is no known association between PTSD nor any of the treatments for PTSD and cerebral vascular accidents making PTSD less likely as not a causative or contributory to his death."  The December 2016 VA examiner, a psychologist, similarly opined the Veteran's PTSD less likely than not caused or contributed to the Veteran's death.

The October 2016 VA examiner also noted the Veteran's "death certificate states that the Veteran died from 'cardiopulmonary respiratory arrest.'  This means his heart stopped beating and he stopped breathing.  All deaths involve cardiopulmonary arrest.  Review of the record shows that the more likely cause of death was a CVA [stroke] for which he was admitted shortly prior to his death."  Neither the October 2016 or December 2016 VA examiners address whether the Veteran's cardiovascular accident, which the October 2016 examiner opined was the more likely cause of death, was directly caused or contributed by his service-connected disabilities or any treatments for service-connected disabilities. As such, the October 2016 and December 2016 VA medical opinions are inadequate and a remand is necessary for a new medical opinion regarding the potential cause(s) of the Veteran's cerebral vascular accident and cause of death (pneumonia).  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should ask the Appellant to provider the identifying information and authorizations necessary to obtain for the record complete copies of all records of evaluations or treatment the Veteran received for his cerebral vascular accident, to specifically include all treatment records, including the January 2013 treatment records from Providence Hospital in Mobile, Alabama.  If any records are unavailable, the reason for their unavailability must be explained for the record.  If any private records sought are not received pursuant to VA's request, the AOJ should so advise the Appellant, and also advise her that ultimately it is her responsibility to ensure that private treatment records are received.

2. After the development sought above is completed, the AOJ should arrange for the Veteran's claims file to be forwarded to an appropriate physician for an advisory medical opinion regarding the nature of the Veteran's cause of death.  Based on review of the record, including this remand and the October 2016 and December 2016 VA medical opinions, the examiner must provide an opinion that response to the following:

a. Based on the final hospital records leading up to the Veteran's death, if obtained, please clarify the nature of the conditions leading to the cardiopulmonary respiratory arrest that ultimately caused his death, to specifically include whether the Veteran's cerebral vascular accident was an underlying cause of the cardiopulmonary respiratory arrest.

b. Is it at least as likely as not ( a 50 percent or greater probability) that any of the Veteran's service connected disabilities (prostate cancer, PTSD, residuals of a shell fragment wound, left leg, tender scar from a residual of a shell fragment wound, left leg, and erectile dysfunction) cause or contributed substantially or materially to either the cardiopulmonary respiratory arrest or the cerebral vascular accident, if found to be an underlying cause of the cardiopulmonary respiratory arrest?  In providing the opinion, examiner should respond to the following:

i. Was the Veteran's cardiopulmonary respiratory arrest at least as likely as not caused by the Veteran's service connected prostate cancer or other service-connected disability (PTSD, residuals of a shell fragment wound, left leg, tender scar from a residual of a shell fragment wound, left leg, and erectile dysfunction)?

ii. Was the Veteran's cardiopulmonary respiratory arrest at least as likely as not (a 50 percent or greater probability) aggravated by his prostate cancer or other service-connected disability?

iii. Was the Veteran's cerebral vascular accident at least as likely as not caused by the Veteran's service connected prostate cancer or other service-connected disability?

iv. Was the Veteran's cerebral vascular accident at least as likely as not (a 50 percent or greater probability) aggravated by his prostate cancer or other service-connected disability?

v. Were the Veteran's cardiopulmonary respiratory arrest or cerebral vascular accident that lead to his death at least as likely as not (a 50 percent or greater probability) otherwise directly related to his active military service?  

The examiner must explain the rationale for all opinions, with citation to the clinical/factual data as appropriate

3. The AOJ should then review the entire record and readjudicate the claim on appeal.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Appellant and her representative and opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
VICTORIA MOSHIASHILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

Department of Veterans Affairs


